UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-52749 CHANG-ON INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 87-0302579 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 514 No. 18 Building High New Technology Development Harbin, Heilongjiang Province, China N/A (Address of principal executive offices) (Zip Code) +86 451 82695010 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 15, 2009, the registrant’s outstanding common stock consisted of 67,307,366 shares. Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 2 ITEM 2 MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 4 CONTROLS AND PROCEDURES 6 PART II – OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 7 ITEM 1A RISK FACTORS 7 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 7 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 7 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 ITEM 5 OTHER INFORMATION 7 ITEM 6 EXHIBITS 7 1 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The unaudited financial statements of Chang-On International, Inc., and subsidiaries (the “Company”, “Chang-On”, “we”, “our”, “us”) follow.All currency references in this report are in US dollars unless otherwise noted. The consolidated financial statements of the Company, included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission.Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be readin conjunction with the financial statements and notes thereto included in the audited financial statements of the Company as included in the Company's Form 10-K for the year ended December 31, 2008. CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets F-1 Consolidated Statements of Operations (Unaudited) F-2 Consolidated Statements of Comprehensive Loss (Unaudited) F-3 Consolidated Statements of Changes in Equity (Deficit) (Unaudited) F-4 Consolidated Statements of Cash Flows (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 2 CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) 2008 ASSETS Current Assets Cash $ 2,129 $ 3,798 Prepaid and other receivables 293 293 Inventories (Note 4) 108,316 108,493 Total Current Assets 110,738 112,584 Property, plant and equipment, net (Note 5) 386,773 396,056 Total Assets $ 497,511 $ 508,640 LIABILITIES Current Liabilities Trade accounts payable $ 19,719 $ 696 Accrued expenses 25,146 25,211 Government subsidy (Note 6) 56,064 56,155 Due to shareholders (Note 7) 215,594 215,943 Total Current Liabilities 316,523 298,005 Total Liabilities 316,523 298,005 EQUITY Chang-On International, Inc Stockholders' Equity: Common stock, par value $0.001, authorized 100,000,000 shares, issue and outstanding 67,307,366 shares (Note 8) 67,307 67,307 Additional paid in capital 3,067,959 3,067,959 Deficit (2,824,948 ) (2,689,591 ) Deferred Compensation (Note 9) (200,000 ) (317,500 ) Accumulated comprehensive income (15,697 ) (15,457 ) Total Chang-On International, Inc Stockholders' equity 94,621 112,718 Noncontrolling interest 86,367 97,917 Total Equity 180,988 210,635 Total Liabilities and Equity $ 497,511 $ 508,640 See Notes to Financial Statements F-1 CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Period November 26, 2004 (inception) to March 31, 2009 March 31, 2009 2008 Net sales $ - $ - $ 91,786 Cost of sales - - (59,096 ) Gross profit - - 32,690 Expenses Salaries 3,511 6,937 111,797 Transportation - 1,321 13,354 Office equipment 15 336 6,866 Water, electricity and gas 17,006 1,257 108,640 Other expenses 86 2,476 34,933 Advertisement - - 556 Rent expense - - 3,811 Depreciation 8,635 4,126 139,967 R & D expense - - 22,578 Repairs and maintenance - - 1,025 Gain on disposal of fixed assets - - (7,730 ) Stock compensation 117,500 315,000 2,200,000 Professional fees - - 25,000 Fixed assets impairment - - 345,962 Intangibles writedown - - 241,639 Total Expenses 146,753 331,453 3,248,398 Total Expenses and loss from operations (146,753) (331,453) (3,215,708) Other income - 6,981 7,195 Loss before provision for income tax (146,753 ) (324,472 ) (3,208,513 ) Income tax provision - - - Net loss (146,753 ) (324,472 ) (3,208,513 ) Less: Net loss attributable to the noncontrolling interest 11,396 - 277,199 Net loss attributable to Chang-On International, Inc common Stockholders $ (135,357 ) (324,472 ) $ (2,931,314 ) Basic and Fully Diluted Earnings per Share $ (0.00 ) $ (0.00 ) Weighted average shares outstanding 67,307,366 67,307,366 See Notes to Financial Statements F-2 CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended For the Period November 26, 2004 (inception) toMarch 31, 2009 March 31, 2009 March 31, 2008 Net loss $ (146,753) $ (324,472) $ (3,208,513) Other comprehensive income(loss), net of tax: Foreign currency translation gain(loss) (394) (10,913) (16,141) Comprehensive loss (147,147) (335,385) (3,224,654) Comprehensive loss attributable to the noncontrolling interest 11,550 - 251,885 Comprehensive loss attributable to WWBP $ (135,597) $ (335,385) $ (2,972,769) See Notes to Financial Statements F-3 CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) FOR THE THREE MONTHS ENDED MARCH 31, 2009 (UNAUDITED) Total Comprehensive Income Common Stock Additional Accumulated Deferred Accumulated Noncontrolling $0.001 Par Value Paid-In Deficit Compensation Comprehensive Interest Shares Amount Capital Income (loss) Balance at December 31, 2008 $ 210,635 $ - 67,307,366 $ 67,307 $ 3,067,959 $ (2,689,591 ) $ (317,500 ) $ (15,457 ) $ 97,917 Amortization of deferred compensation 117,500 117,500 Comprehensive Loss Net Loss (146,753 ) (146,753 ) (135,357 ) (11,396 ) Other Comprehensive loss, net of tax: Foreign currency translation loss (394 ) (394 ) (240 ) (154 ) Comprehensive loss (147,147 ) $ (147,147 ) Balance March 31, 2009 $ 180,988 67,307,366 $ 67,307 $ 3,067,959 $ (2,824,948 ) $ (200,000 ) $ (15,697 ) $ 86,367 See Notes to Financial Statements F-4 CHANG-ON INTERNATIONAL, INC. AND SUBSIDIARIES (A Development Stage Company) STATEMENTS OF CASH FLOWS Three Months Ended For the Period November 26, 2004 March 31, 2009 March 31, 2008 (inception) to March 31, 2009 Operating Activities: Net loss $ (146,753 ) $ (324,472 ) $ (3,208,513 ) Adjustments to reconcile net loss to net cash used by operations Depreciation (cost and expense) 8,635 8,189 149,429 Impairment loss on intangible assets - - 241,639 Impairment loss on fixed assets - - 345,962 Gain on disposal of fixed assets - - (7,730 ) Stock compensation 117,500 315,000 2,198,000 Changes in operating assets and liabilities: (Increase)/decrease in account receivable - - - (Increase)/decrease in prepaid and other receivables - 675 (293 ) (Increase)/decrease in inventory - (27,968 ) (108,493 ) Increase/(decrease) in accounts payable 19,023 606 19,718 Increase/(decrease) in accrued expenses - 4,202 25,211 Decrease in government subsidy - - (50,038 ) Net cash used by operating activities (1,595 ) (23,768 ) (395,108 ) Investing Activities Purchase of fixed assets - - (710,118 ) Loan to shareholders - - (24,659 ) Repay of loan from shareholders - - 24,659 Net cash (used) by investing activities - - (710,118 ) Financing Activities Distribution to shareholders - - (24,994 ) Capital contribution - - 274,103 Proceeds from government subsidy - - 99,130 Proceeds from shareholder loans - 137,569 740,702 Repay of loan to shareholders - - (12,299 ) Net cash provided by financing activities - 137,569 1,076,642 Effect of exchange rate changes on cash (74 ) (24,781 ) 30,713 Increase(decrease)in cash (1,669 ) 89,020 2,129 Cash at beginning of period 3,798 7,380 - Cash at end of period $ 2,129 $ 96,400 $ 2,129 Supplemental Cash Flow Information: Interest received (paid) during the year $ - $ 4 $ 260 Non-cash financing activities: Contribution of patent for equity $ - $ - $ 241,639 Contribution of fixed assets for equity $ - $ - $ 125,497 Stock issued in exchange for consulting services $ - $ - $ 2,400,000 Conversion of shareholder's loan to paid in capital $ - $ - $ 589,100 See Notes to Financial Statements F-5 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1- ORGANIZATION AND BUSINESS BACKGROUND Chang-On International, Inc., (the “Company”) was incorporated under the law of the State of Utah asGold Standard, Inc. (“Gold Standard”) on November 28, 1972 and changed its name toChang-On International, Inc. on April 18, 2007. The Company is principally engaged in the business of waste recycling and reutilization in the People’s Republic of China (“PRC”) through its majority-owned subsidiary, Chang-On International Limited (“Chang-On”). Chang-On International Limited (“Chang-On”) was incorporated as a Hong Kong limited liability company on September 8, 2006. Chang-On was formed to facilitate a merger between a US company and a PRC business entity. On December 29, 2006, under the terms of the Agreement for the Share Exchange, the Company has agreed toacquire all the outstanding capital stock of Chang-On in return for the issuance of 60,000,000 shares of common stock. Chang-On is a holding company that owns 61% of the registered capital of Harbin Hongbo Environment Protection Material, Inc. (“Hongbo”) a corporation formed under the laws of the PRC on November 26, 2004. Hongbo is engaged in the business of manufacturing construction materials from waste products. All Hongbo’s business is currently in the PRC. The Company is considered to be a development stage company, as it has not generated substantial revenues from operations. Note 2- GOING CONCERN As of March 31, 2009, the Company had incurred accumulated losses of $2,824,948 from operations since inception and has limited operations. The Company is actively pursuing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance owners’ investment. Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES l Basis of presentation These accompanying financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America and are presented in U.S. dollars. The consolidated financial statements have been prepared in accordance with US GAAP for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation SX. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the financial position, results of operations and cash flows for the interim periods have been included. These consolidated financial statements should be read in conjunction with the consolidated financial statements of the Company for the year ended December 31, 2008 and notes thereto contained in the Report on Form 10-K of the Company as filed with the United States Securities and Exchange Commission (the “SEC”) on March 31, 2009. Interim results are not necessarily indicative of the results for the full year. F-6 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) l Principles of Consolidation The consolidated financial statements include the accounts of the Company and all its majority-owned subsidiaries which require consolidation.Inter-company transactions have been eliminated in consolidation. The functional currency of the Company’s operation is Reminbi (“RMB”) l Use of estimates In preparing these financial statements, management makes estimates and assumptions that affect the reported amounts of assets and liabilities in the balance sheets and revenues and expenses during the year reported. Actual results may differ from these estimates. l Revenue recognition Revenues are recognized when finished products are shipped to unaffiliated customers, both title and the risks and rewards of ownership are transferred or services have been rendered and accepted, and collectibility is reasonably assured. l Inventories Inventories are stated at the lower of cost or market. Cost is determined using the average cost method. Costs include direct material, direct labor and applicable manufacturing overhead. l Property, Plant and Equipment Property, plant and equipment are stated at cost. Depreciation is computed using the straight-line method. Additions and improvement that substantially extend the useful life of the properties, plan and equipment are capitalized. Property, plant and equipment are depreciated to their estimated residual values over their estimated useful lives, and reviewed for impairment in accordance with Statement of Financial Accounting Standard No.144 “Accounting for the Impairment or Disposal of Long-Lived Assets.” l Intangible Assets The Company periodically analyzes its intangible assets for potential impairment, assessing the appropriateness of lives and recoverability of unamortized balances through measurement of undiscounted operating cash flows on a basis consistent with US GAAP. l Related Parties The caption "Due from shareholders" represents loans receivable that are unsecured, non-interest bearing and have no fixed terms of repayment, and therefore are not considered current assets. The caption "Due to shareholders" represents loans payable that are unsecured, non-interest bearing and have no fixed terms of repayment, therefore, deemed payable on demand. Refer to Note 7. l Income Tax Income tax expense is based on reported income before income taxes. Deferred income taxes reflect the effect of temporary differences between assets and liabilities that are recognized for financial reporting purposes and the amounts that are recognized for income tax purposes. In accordance with Statement of Financial Accounting Standards (SFAS) No. 109, "Accounting for Income Taxes," these deferred taxes are measured by applying currently enacted tax laws. The Company did not provide any current or deferred income tax provision or benefit for any period presented to date because there is no income from operations, with only minor timing differences with regard to the depreciation of fixed assets. Management has determined that any deferred tax asset or liability is inconsequential, and not material to the financial statements. l Fair Value of Financial Instruments The carrying value of financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued expenses, approximates their fair value at March 31, 2009, due to the relatively short-term nature of these instruments.Unless otherwise noted, it is management opinion that the Company is not exposed to significant interest, currency or credit risk arising from those financial instruments. l Foreign currencies translation The functional currency of the Company is the Reminbi (“RMB”). The accompanying financial statements have been expressed in United States dollars, the reporting currency of the Company. The balance sheet is translated into United States dollars based on the rates of exchangeruling at the balance sheet date. The statement of operations is translated using a weighted average rate for the period. Translation adjustments are reflected as accumulated comprehensive income in shareholders’ equity. F-7 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) l Newly adopted Accounting Principles In December 2007, FASB issued SFAS No. 141 (revised 2007), Business Combinations (“SFAS No. 141R”).SFAS No. 141R is a revision to SFAS No. 141 and includes substantial changes to the acquisition method used to account for business combinations (formerly the “purchase accounting” method), including broadening the definition of a business, as well as revisions to accounting methods for contingent consideration and other contingencies related to the acquired business, accounting for transaction costs, and accounting for adjustments to provisional amounts recorded in connection with acquisitions.SFAS No. 141R retains the fundamental requirement of SFAS No. 141 that the acquisition method of accounting be used for all business combinations and for an acquirer to be identified for each business combination.SFAS No. 141R is applied prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.We adopted SFAS No. 141R effective January 1, 2009.The adoption of SFAS No. 141R did not have a material impact on our consolidated financial statements for the three months ended March 31, 2009 because we did not complete any business combinations in the first quarter of 2009. On December 4, 2007, the FASB issued SFAS No. 160, “Noncontrolling interest in Consolidated Financial Statements”.SFAS No. 160 requires all entities to report noncontrolling (minority) interests in subsidiaries as equity in the consolidated financial statements.The statement establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation and expands disclosures in the consolidated financial statements.We adopted SFAS No. 160 effective January 1, 2009.The adoption of SFAS No. 160 did not have a material impact on our consolidated financial statements for the three months ended March 31, 2009. In March2008, the FASB issued SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities”.The new standard is intended to improve financial reporting about derivative instruments and hedging activities by requiring enhanced disclosures to enable investors to better understand their effects on an entity’s financial position, financial performance, and cash flows.We adopted SFAS No. 160 effective January 1, 2009. The adoption of SFAS 161 had no impact on the Financial Statements. In April 2008, the FASB issued Staff Position FAS 142-3, “Determination of the Useful Life of Intangible Assets” (“FSP FAS 142-3”) which amends the factors an entity should consider in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset under FAS No. 142, “Goodwill and Other Intangible Assets” (“FAS No. 142”).FSP FAS 142-3 applies to intangible assets that are acquired individually or with a group of assets and intangible assets acquired in both business combinations and asset acquisitions.It removes a provision under FAS No. 142, requiring an entity to consider whether a contractual renewal or extension clause can be accomplished without substantial cost or material modifications of the existing terms and conditions associated with the asset.Instead, FSP FAS 142-3 requires that an entity consider its own experience in renewing similar arrangements.An entity would consider market participant assumptions regarding renewal if no such relevant experience exists.We adopted SFAS No. 142-3 effective January 1, 2009. The adoption of FSP FAS 142-3 had no impact on the Financial Statements. In June 2008, the FASB issued FSP No. EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” (“FSP EITF 03-6-1”).FSP EITF 03-6-1 concludes that unvested share-based payment awards that contain rights to receive non-forfeitable dividends or dividend equivalents are participating securities, and thus, should be included in the two-class method of computing earnings per share (“EPS”).We adopted EITF 03-6-1 effective January 1, 2009. The adoption of FSP EITF 03-6-1 did not have a material impact on the Financial Statements. l New Accounting Pronouncements In December2008, the FASB issued FSP 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets” (FSP 132(R)-1). FSP 132(R)-1 requires additional disclosures for plan assets of defined benefit pension or other postretirement plans. The required disclosures include a description of our investment policies and strategies, the fair value of each major category of plan assets, the inputs and valuation techniques used to measure the fair value of plan assets, the effect of fair value measurements using significant unobservable inputs on changes in plan assets, and the significant concentrations of risk within plan assets. FSP 132 (R)-1 does not change the accounting treatment for postretirement benefits plans. FSP 132(R)-1 is effective for us for fiscal year 2009.The Company does not currently have a defined benefit pension or other post retirement plan. F-8 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 3- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) In April2009, the FASB issued FSP FAS 157-4, “Determining Fair Value When Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (FSP 157-4). FSP 157-4 provides guidance on how to determine the fair value of assets and liabilities when the volume and level of activity for the asset/liability has significantly decreased. FSP 157-4 also provides guidance on identifying circumstances that indicate a transaction is not orderly. In addition, FSP 157-4 requires disclosure in interim and annual periods of the inputs and valuation techniques used to measure fair value and a discussion of changes in valuation techniques. FSP 157-4 is effective for us beginning in the second quarter of fiscal year 2009. The adoption of FSP 157-4 is not expected to have a significant impact on our consolidated financial statements. In April2009, the FASB issued FSP FAS 115-2 and FAS 124-2, “Recognition and Presentation of Other-Than-Temporary Impairment” (FSP 115-2/124-2). FSP 115-2/124-2 amends the requirements for the recognition and measurement of other-than-temporary impairments for debt securities by modifying the pre-existing “intent and ability” indicator. Under FSP 115-2/124-2, another-than-temporary impairment is triggered when there is an intent to sell the security, it is more likely than not that the security will be required to be sold before recovery, or the security is not expected to recover the entire amortized cost basis of the security. Additionally, FSP 115-2/124-2 changes the presentation of another-than-temporary impairment in the income statement for those impairments involving credit losses. The credit loss component will be recognized in earnings and the remainder of the impairment will be recorded in other comprehensive income. FSP 115-2/124-2 is effective for us beginning in the second quarter of fiscal year 2009. Upon implementation at the beginning of the second quarter of 2009, FSP 115-2/124-2 is not expected to have a significant impact on our consolidated financial statements. In April 2009, the FASB issued FSP FAS 107-1 and APB 28-1, “Interim Disclosure about Fair Value of Financial Instruments” (FSP 107-1/APB 28-1). FSP 107-1/APB 28-1 requires interim disclosures regarding the fair values of financial instruments that are within the scope of FAS 107, “Disclosures about the Fair Value of Financial Instruments.” Additionally,FSP 107-1/APB 28-1 requires disclosure of the methods and significant assumptions used to estimate the fair value of financial instruments on an interim basis as well as changes of the methods and significant assumptions from prior periods. FSP 107-1/APB 28-1 does not change the accounting treatment for these financial instruments and is effective for us beginning in the second quarter of fiscal year Note 4- INVENTORIES Inventories consist of the following: March 31, 2009 December 31, 2008 Raw Material $ 38,267 $ 38,330 Finished Goods 70,049 70,163 $ 108,316 $ 108,493 Note 5- PROPERTY, PLANT AND EQUIPMENT : March 31, 2009 December 31, 2008 Property, Plant and Equipment consist of the following Machinery and Equipment $ 335,316 $ 335,863 Office Equipment 7,664 7,676 Vehicle 6,878 6,889 Construction in Progress 136,661 136,884 486,519 487,312 Less: Accumulated Depreciation (99,746 ) (91,256 ) $ 386,773 $ 396,056 F-9 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 5- PROPERTY, PLANT AND EQUIPMENT (continued) Depreciation is calculated on a straight-line basis over the estimated useful life of the assets. The annual percentages applied are: Machinery and Equipment 10% Office Equipment 20% Vehicle 10% The depreciation was $8,635 and $8,189, including cost and operating expense, for the three months ended March 31, 2009 and 2008, respectively. Note 6- GOVERNMENT SUBSIDY During 2005, the Company received approximately $100,000 in a government subsidy from the Finance Department of Heilongjiang Province to be used for research and development activities. This subsidy reduces the cost of the Company’s research and development activities. Any unused portion of the subsidy has to be returned to the province. At March 31, 2009, the Company had not used $56,064 of the subsidy. Note 7- DUE TO SHAREHOLDERS March 31, 2009 December 31, 2008 Due to Shareholders consists of the following: Li, Yukun $ 22,287 $ 22,323 Li, Guomin 191,384 191,697 Zhou, Qingwei 1,923 1,923 $ 215,594 $ 215,943 Li Guomin had been a shareholder of Hongbo since November 2006. Zhou, Qingwei has been a shareholder of Chang-On since September 2006.Under the Agreement for the Share Exchange on December 29, 2006, Li, Guomin and Zhou, Qingwei acquired 17,400,000 and 36,600,000 shares of Gold Standard, Inc. respectively. Note 8- COMMON STOCK Under the Agreement for the Share Exchange, Gold Standard, Inc. issued to the shareholders of Chang-On 60,000,000 shares of common stock. With 1,307, 366 shares issued and outstanding before the shares exchange. On March 23, 2007, the Company filed S-8 to register 6,000,000 common shares for stock based compensation (Note 9). There is a total of 67,307,366 shares issued and outstanding for the Company as of March 31, 2009. Note 9-STOCK BASED COMPENSATION On January 19, 2007, the Company entered into an agreement with Li, Yaru for legal services in PRC for a term of two years, pursuant to which the Company issued 900,000 shares of common stock in April2007. The fair market value amounted to $360,000, which is being amortized over the term of the agreement. F-10 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 9-STOCK BASED COMPENSATION (continued) On January 31, 2007, the Company entered into an agreement with Canyon Red Group Limited, an incorporation of British Virgin Island for advisory services on the marketing strategy and implementation of corporate identity for a term of twelve months, pursuant to which the Company issued 700,000 shares of common stock in April 2007. The fair market value amounted to $280,000, which is being amortized over the term of the agreement. On March 30, 2007, the Company entered into an agreement with Mu, Shiwei for internal audit services for a term of three years, pursuant to which the Company issued 1,500,000 shares of common stock in April 2007. The fair market value amounted to $600,000, which is being amortized over the term of the agreement. On March 30, 2007, the Company entered into an agreement with I &V Limited, an incorporation of British Virgin Island for advisory services on the sales and distribution channels of certain environmental friendly construction materials in Northern China for a term of eighteen months, pursuant to which the Company issued 1,000,000 shares of common stock in April 2007. The fair market value amounted to $400,000, which is being amortized over the term of the agreement. On March 30, 2007, the Company entered into an agreement with Billion Profit International Holdings Limited, an incorporation of British Virgin Island for advisory services on the sales and distribution channels of certain environmental friendly construction materials in Hainan Province of China for a term of twelve months, pursuant to which the Company issued 700,000 shares of common stock in April 2007. The fair market value amounted to $280,000, which is being amortized over the term of the agreement. On March 30, 2007, the Company entered into an agreement with Prospect Bright Holdings Limited, an incorporation of British Virgin Island for advisory services on the sales and distribution channels of certain environmental friendly construction materials in Northeast China for a term of twenty-four months, pursuant to which the Company issued 1,200,000 shares of common stock in April 2007. The fair market value amounted to $480,000, which is being amortized over the term of the agreement. For the three months ended March 31, 2009, $117,500 of the above stock compensation was charged to operating expenses and $200,000 was recorded as deferred compensation. Note10- GEOGRAPHIC INFORMATION All of the Company's sales and all of the Company's long-lived assets are located in the PRC. Note 11- OPERATING RISK Concentrations of credit risk Financial instruments that subject the Company to concentrations of credit risk consist primarily of cash and cash equivalents. The Company maintains its cash and cash equivalents with high-quality institutions to mitigate the fact there is no deposit insurance. F-11 CHANG-ON INTERNATIONAL, INC AND SUBSIDIARIES (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 11- OPERATING RISK (continued) Country risk The Company has significant investments in the PRC. The operating results of the Company may be adversely affected by changes in the political and social conditions in the PRC and by changes in Chinese government policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. There can be no assurance; however, those changes in political and other conditions will not result in any adverse impact. Note 12- EMPLOYEE BENEFIT PLAN Full time employees of the Company participate in a government mandated multi-employer defined contribution plan pursuant to which certain pension benefits, medical care, unemployment insurance, employee housing fund and other welfare benefits are provided to employees. Chinese labor regulations require the Company to accrue for these benefits based on certain percentages of the employees' salaries. The total provisions for such employee benefits were $0for the nine months ended March 31, 2009 and 2008. Note 13- RESTRICTED RETAINED EARNINGS Pursuant to the laws applicable to the PRC, PRC entities must make appropriations from after-tax profit to the non-distributable “statutory surplus reserve fund”.
